Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-31, drawn to a method for the prophylaxis and/or treatment of a bacterial infection is a patient through administration of PGH-secreting bacterial strain.  NOTE: If this Group is elected, Applicant must also elect the particular strain or strains to be used in the method, e.g., Lactobacillus fermentum, etc.  This is a Restriction Requirement, not a species election.


Group II, claim(s) 32-43, drawn to a method for the prophylaxis and/or treatment of a bacterial infection is a patient through administration of polypeptide, e.g, PGH.  NOTE: If this Group is elected, Applicant must also elect a single polypeptide (and corresponding polypeptide encoded by a nucleic acid) for examination, e.g., SEQ ID NO: 90 or SEQ ID NO: 151.  This is a Restriction Requirement, not a species election.

	The inventions of Groups I-II are found to have no special technical feature that defines over the prior art of Lysando (WO 2015/155241 A1) and/or Yound et al (US 2014/106435 A1); references provided by Applicants. The first claimed invention drawn to a method for the prophylaxis and/or treatment of a bacterial infection is a patient through administration of PGH-secreting bacterial strain, selected from several species 
Additionally, Inventions I and II comprise methods which use different biologically, structurally and chemically distinct products. A bacterial strain is a completely different biological product to be used in a method than a polypeptide.   Additionally, there are patentably distinct products contained within each of these two groups, e.g., nucleotide sequences encoding different proteins (as well as proteins comprising different amino acid sequences/encoded by different nucleic acid sequences) are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute independent Examination will be restricted to only the elected sequence/polypeptide or bacterium. The search for this large list of different polypeptides, e.g., SEQ ID NOS: 89 to 151 and 158 to 163 and any functional fragments, derivatives, variants thereof of each of these sequences would each require the search of the extensive sequence database followed by the analysis of the enormous results that accumulate after the search and further assessment in the claimed methods.  
 It is additionally noted that this sequence election requirement is a restriction requirement and not a species election requirement.  
	
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/29/22